EXHIBIT 10.17



Prepared by, and after recording
return to:


L. Anthony Beall, Esquire
Troutman Sanders LLP
P.O. Box 1122
Richmond, VA 23218
MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT
AND FIXTURE FILING
(TEXAS)







Fannie Mae Multifamily Security Instrument
Form 6025.TX
 
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------




Terrace Cove


MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT
AND FIXTURE FILING
This MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (as amended, restated, replaced, supplemented, or
otherwise modified from time to time, the “Security Instrument”) dated as of the
28th day of August, 2014, is executed by STAR TERRACE COVE, LLC, a limited
liability company organized and existing under the laws of Delaware, as grantor
(“Borrower”), to ANN JOHNSON, as trustee (“Trustee”), for the benefit of
BERKADIA COMMERCIAL MORTGAGE LLC, a limited liability company organized and
existing under the laws of Delaware, as beneficiary (“Lender”).
Borrower, in consideration of (i) the loan in the original principal amount of
$16,450,000.00 (the “Mortgage Loan”) evidenced by that certain Multifamily Note
dated as of the date of this Security Instrument, executed by Borrower and made
payable to the order of Lender (as amended, restated, replaced, supplemented, or
otherwise modified from time to time, the “Note”), (ii) that certain Multifamily
Loan and Security Agreement dated as of the date of this Security Instrument,
executed by and between Borrower and Lender (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”), and
(iii) the trust created by this Security Instrument, and to secure to Lender the
repayment of the Indebtedness (as defined in this Security Instrument), and all
renewals, extensions and modifications thereof, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents (as defined
in the Loan Agreement), excluding the Environmental Indemnity Agreement (as
defined in this Security Instrument), irrevocably and unconditionally mortgages,
grants, warrants, conveys, bargains, sells, and assigns to Trustee, in trust,
for benefit of Lender, with power of sale and right of entry and possession, the
Mortgaged Property (as defined in this Security Instrument), including the real
property located in Travis County, State of Texas, and described in Exhibit A
attached to this Security Instrument and incorporated by reference (the “Land”),
to have and to hold such Mortgaged Property unto Trustee and Trustee’s
successors and assigns, forever; Borrower hereby releasing, relinquishing and
waiving, to the fullest extent allowed by law, all rights and benefits, if any,
under and by virtue of the homestead exemption laws of the Property Jurisdiction
(as defined in this Security Instrument), if applicable.
Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to mortgage, grant,
warrant, convey, bargain, sell, and assign the Mortgaged Property, and that the
Mortgaged Property is not encumbered by any Lien (as defined in this Security
Instrument) other than Permitted Encumbrances (as defined in this Security
Instrument). Borrower covenants that Borrower will warrant and defend the title
to the Mortgaged Property against all claims and demands other than Permitted
Encumbrances.
Borrower, and by their acceptance hereof, each of Trustee and Lender covenants
and agrees as follows:



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 1
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------






1.Defined Terms.
Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement. All terms used and not specifically
defined herein, but which are otherwise defined by the UCC, shall have the
meanings assigned to them by the UCC. The following terms, when used in this
Security Instrument, shall have the following meanings:
“Condemnation Action” means any action or proceeding, however characterized or
named, relating to any condemnation or other taking, or conveyance in lieu
thereof, of all or any part of the Mortgaged Property, whether direct or
indirect.
“Enforcement Costs” means all expenses and costs, including reasonable
attorneys’ fees and expenses, fees and out-of-pocket expenses of expert
witnesses and costs of investigation, incurred by Lender as a result of any
Event of Default under the Loan Agreement or in connection with efforts to
collect any amount due under the Loan Documents, or to enforce the provisions of
the Loan Agreement or any of the other Loan Documents, including those incurred
in post-judgment collection efforts and in any bankruptcy or insolvency
proceeding (including any action for relief from the automatic stay of any
bankruptcy proceeding or Foreclosure Event) or judicial or non-judicial
foreclosure proceeding, to the extent permitted by law.
“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the date of this Security Instrument, executed by Borrower
to and for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time.
“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.
“Event of Default” has the meaning set forth in the Loan Agreement.
“Fixtures” means all Goods that are so attached or affixed to the Land or the
Improvements as to constitute a fixture under the laws of the Property
Jurisdiction.
“Goods” means all of Borrower’s present and hereafter acquired right, title and
interest in all goods which are used now or in the future in connection with the
ownership, management, or operation of the Land or the Improvements or are
located on the Land or in the Improvements, including inventory; furniture;
furnishings; machinery, equipment, engines, boilers, incinerators, and installed
building materials; systems and equipment for the purpose of supplying or
distributing heating, cooling, electricity, gas, water, air, or light; antennas,
cable, wiring, and conduits used in connection with radio, television, security,
fire prevention, or fire detection, or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment; fire detection, prevention and extinguishing systems and apparatus;
security and access control systems and apparatus; plumbing systems; water
heaters, ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers, and other appliances; light fixtures, awnings, storm
windows, and storm doors; pictures, screens, blinds, shades, curtains, and
curtain rods; mirrors, cabinets, paneling, rugs, and floor and wall coverings;
fences, trees, and plants; swimming pools; exercise equipment; supplies; tools;
books and records (whether in written or electronic form); websites, URLs,
blogs, and social network pages; computer equipment (hardware and software); and
other tangible personal property which is used now or in the future in
connection with the ownership, management, or operation of the Land or the
Improvements or are located on the Land or in the Improvements.



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 2
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------




“Imposition Deposits” means deposits in an amount sufficient to accumulate with
Lender the entire sum required to pay the Impositions when due.
“Impositions” means
(a)    any water and sewer charges which, if not paid, may result in a lien on
all or any part of the Mortgaged Property;
(b)    the premiums for fire and other casualty insurance, liability insurance,
rent loss insurance and such other insurance as Lender may require under the
Loan Agreement;
(c)    Taxes; and
(d)    amounts for other charges and expenses assessed against the Mortgaged
Property which Lender at any time reasonably deems necessary to protect the
Mortgaged Property, to prevent the imposition of liens on the Mortgaged
Property, or otherwise to protect Lender’s interests, all as reasonably
determined from time to time by Lender.
“Improvements” means the buildings, structures, improvements, and alterations
now constructed or at any time in the future constructed or placed upon the
Land, including any future replacements, facilities, and additions and other
construction on the Land.
“Indebtedness” means the principal of, interest on, and all other amounts due at
any time under the Note, the Loan Agreement, this Security Instrument or any
other Loan Document (other than the Environmental Indemnity Agreement and
Guaranty), including Prepayment Premiums, late charges, interest charged at the
Default Rate, and accrued interest as provided in the Loan Agreement and this
Security Instrument, advances, costs and expenses to perform the obligations of
Borrower or to protect the Mortgaged Property or the security of this Security
Instrument, all other monetary obligations of Borrower under the Loan Documents
(other than the Environmental Indemnity Agreement), including amounts due as a
result of any indemnification obligations, and any Enforcement Costs.
“Land” means the real property described in Exhibit A.
“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals thereof.
“Lien” means any claim or charge against property for payment of a debt or an
amount owed for services rendered, including any mortgage, deed of trust, deed
to secure debt, security interest, tax lien, any materialman’s or mechanic’s
lien, or any lien of a Governmental Authority, including any lien in connection
with the payment of utilities, or any other encumbrance.
“Mortgaged Property” means all of Borrower’s present and hereafter acquired
right, title and interest, if any, in and to all of the following:
(a)    the Land;
(b)    the Improvements;
(c)    the Personalty;



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 3
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------




(d)    current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights‑of‑way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefitting the Land or
the Improvements, or both, and all rights-of-way, streets, alleys and roads
which may have been or may in the future be vacated;
(e)    insurance policies relating to the Mortgaged Property (and any unearned
premiums) and all proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender’s
requirements;
(f)    awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
including any awards or settlements resulting from (1) Condemnation Actions,
(2) any damage to the Mortgaged Property caused by governmental action that does
not result in a Condemnation Action, or (3) the total or partial taking of the
Land, the Improvements, the Personalty, or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof;
(g)    contracts, options and other agreements for the sale of the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property
entered into by Borrower now or in the future, including cash or securities
deposited to secure performance by parties of their obligations;
(h)    Leases and Lease guaranties, letters of credit and any other supporting
obligation for any of the Leases given in connection with any of the Leases, and
all Rents;
(i)    earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Mortgage Loan and, if Borrower is a cooperative
housing corporation, maintenance charges or assessments payable by shareholders
or residents;
(j)    Imposition Deposits;
(k)    refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Security Instrument is dated);
(l)    tenant security deposits;
(m)    names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property;
(n)    Collateral Accounts and all Collateral Account Funds;
(o)    products, and all cash and non-cash proceeds from the conversion,
voluntary or involuntary, of any of the above into cash or liquidated claims,
and the right to collect such proceeds; and
(p)    all of Borrower’s right, title and interest in the oil, gas, minerals,
mineral interests, royalties, overriding royalties, production payments, net
profit interests and other interests and estates in, under and on the Mortgaged
Property and other oil, gas and mineral interests with which any of the
foregoing interests or estates are pooled or unitized.



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 4
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------




“Permitted Encumbrance” means only the easements, restrictions and other matters
listed in a schedule of exceptions to coverage in the Title Policy and Taxes for
the current tax year that are not yet due and payable.
“Personalty” means all of Borrower’s present and hereafter acquired right, title
and interest in all Goods, accounts, choses of action, chattel paper, documents,
general intangibles (including Software), payment intangibles, instruments,
investment property, letter of credit rights, supporting obligations, computer
information, source codes, object codes, records and data, all telephone numbers
or listings, claims (including claims for indemnity or breach of warranty),
deposit accounts and other property or assets of any kind or nature related to
the Land or the Improvements now or in the future, including operating
agreements, surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements,
and all other intangible property and rights relating to the operation of, or
used in connection with, the Land or the Improvements, including all
governmental permits relating to any activities on the Land.
“Prepayment Premium” has the meaning set forth in the Loan Agreement.
“Property Jurisdiction” means the jurisdiction in which the Land is located.
“Rents” means all rents (whether from residential or non-residential space),
revenues and other income from the Land or the Improvements, including subsidy
payments received from any sources, including payments under any “Housing
Assistance Payments Contract” or other rental subsidy agreement (if any),
parking fees, laundry and vending machine income and fees and charges for food,
health care and other services provided at the Mortgaged Property, whether now
due, past due, or to become due, and tenant security deposits.
“Software” means a computer program and any supporting information provided in
connection with a transaction relating to the program. The term does not include
any computer program that is included in the definition of Goods.
“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, may become a lien, on the Land or the Improvements or any taxes upon any
Loan Document.
“Title Policy” has the meaning set forth in the Loan Agreement.
“UCC” means the Uniform Commercial Code in effect in the Property Jurisdiction,
as amended from time to time.
“UCC Collateral” means any or all of that portion of the Mortgaged Property in
which a security interest may be granted under the UCC and in which Borrower has
any present or hereafter acquired right, title or interest.



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 5
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------






2.Security Agreement; Fixture Filing.
(a)To secure to Lender, the repayment of the Indebtedness, and all renewals,
extensions and modifications thereof, and the performance of the covenants and
agreements of Borrower contained in the Loan Documents, Borrower hereby pledges,
assigns, and grants to Lender a continuing security interest in the UCC
Collateral. This Security Instrument constitutes a security agreement and a
financing statement under the UCC. This Security Instrument also constitutes a
financing statement pursuant to the terms of the UCC with respect to any part of
the Mortgaged Property that is or may become a Fixture under applicable law, and
will be recorded as a “fixture filing” in accordance with the UCC. Borrower
hereby authorizes Lender to file financing statements, continuation statements
and financing statement amendments in such form as Lender may require to perfect
or continue the perfection of this security interest without the signature of
Borrower. If an Event of Default has occurred and is continuing, Lender shall
have the remedies of a secured party under the UCC or otherwise provided at law
or in equity, in addition to all remedies provided by this Security Instrument
and in any Loan Document. Lender may exercise any or all of its remedies against
the UCC Collateral separately or together, and in any order, without in any way
affecting the availability or validity of Lender’s other remedies. For purposes
of the UCC, the debtor is Borrower and the secured party is Lender. The name and
address of the debtor and secured party are set forth after Borrower’s signature
below which are the addresses from which information on the security interest
may be obtained.
(b)Borrower represents and warrants that: (1) Borrower maintains its chief
executive office at the location set forth after Borrower’s signature below, and
Borrower will notify Lender in writing of any change in its chief executive
office within five (5) days of such change; (2) Borrower is the record owner of
the Mortgaged Property; (3) Borrower’s state of incorporation, organization, or
formation, if applicable, is as set forth on Page 1 of this Security Instrument;
(4) Borrower’s exact legal name is as set forth on Page 1 of this Security
Instrument; (5) Borrower’s organizational identification number, if applicable,
is as set forth after Borrower’s signature below; (6) Borrower is the owner of
the UCC Collateral subject to no liens, charges or encumbrances other than the
lien hereof; (7) except as expressly provided in the Loan Agreement, the UCC
Collateral will not be removed from the Mortgaged Property without the consent
of Lender; and (8) no financing statement covering any of the UCC Collateral or
any proceeds thereof is on file in any public office except pursuant hereto.
(c)All property of every kind acquired by Borrower after the date of this
Security Instrument which by the terms of this Security Instrument shall be
subject to the lien and the security interest created hereby, shall immediately
upon the acquisition thereof by Borrower and without further conveyance or
assignment become subject to the lien and security interest created by this
Security Instrument. Nevertheless, Borrower shall execute, acknowledge, deliver
and record or file, as appropriate, all and every such further deeds of trust,
mortgages, deeds to secure debt, security agreements, financing statements,
assignments and assurances as Lender shall require for accomplishing the
purposes of this Security Instrument and to comply with the rerecording
requirements of the UCC.



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 6
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------






3.Assignment of Leases and Rents; Appointment of Receiver; Lender in Possession.
(a)    As part of the consideration for the Indebtedness, Borrower absolutely
and unconditionally assigns and transfers to Lender all Leases and Rents. It is
the intention of Borrower to establish present, absolute and irrevocable
transfers and assignments to Lender of all Leases and Rents and to authorize and
empower Lender to collect and receive all Rents without the necessity of further
action on the part of Borrower. Borrower and Lender intend the assignments of
Leases and Rents to be effective immediately and to constitute absolute present
assignments, and not assignments for additional security only. Only for purposes
of giving effect to these absolute assignments of Leases and Rents, and for no
other purpose, the Leases and Rents shall not be deemed to be a part of the
Mortgaged Property. However, if these present, absolute and unconditional
assignments of Leases and Rents are not enforceable by their terms under the
laws of the Property Jurisdiction, then each of the Leases and Rents shall be
included as part of the Mortgaged Property, and it is the intention of Borrower,
in such circumstance, that this Security Instrument create and perfect a lien on
each of the Leases and Rents in favor of Lender, which liens shall be effective
as of the date of this Security Instrument.
(b)    Until an Event of Default has occurred and is continuing, but subject to
the limitations set forth in the Loan Documents, Borrower shall have a revocable
license to exercise all rights, power and authority granted to Borrower under
the Leases (including the right, power and authority to modify the terms of any
Lease, extend or terminate any Lease, or enter into new Leases, subject to the
limitations set forth in the Loan Documents), and to collect and receive all
Rents, to hold all Rents in trust for the benefit of Lender, and to apply all
Rents to pay the Monthly Debt Service Payments and the other amounts then due
and payable under the other Loan Documents, including Imposition Deposits, and
to pay the current costs and expenses of managing, operating and maintaining the
Mortgaged Property, including utilities and Impositions (to the extent not
included in Imposition Deposits), tenant improvements and other capital
expenditures. So long as no Event of Default has occurred and is continuing (and
no event which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing), the Rents
remaining after application pursuant to the preceding sentence may be retained
and distributed by Borrower free and clear of, and released from, Lender’s
rights with respect to Rents under this Security Instrument.
(c)    If an Event of Default has occurred and is continuing, without the
necessity of Lender entering upon and taking and maintaining control of the
Mortgaged Property directly, by a receiver, or by any other manner or proceeding
permitted by the laws of the Property Jurisdiction, the revocable license
granted to Borrower pursuant to Section 3(b) shall automatically terminate, and
Lender shall immediately have all rights, powers and authority granted to
Borrower under any Lease (including the right, power and authority to modify the
terms of any such Lease, or extend or terminate any such Lease) and, without
notice, Lender shall be entitled to all Rents as they become due and payable,
including Rents then due and unpaid. During the continuance of an Event of
Default, Borrower authorizes Lender to collect, sue for and compromise Rents and
directs each tenant of the Mortgaged Property to pay all Rents to, or as
directed by, Lender, and Borrower shall, upon Borrower’s receipt of any Rents
from any sources, pay the total amount of such receipts to Lender. Although the
foregoing rights of Lender are self-effecting, at any time during the
continuance of an Event of Default, Lender may make demand for all Rents, and
Lender may give, and Borrower hereby irrevocably authorizes Lender to give,
notice to all tenants of the Mortgaged Property instructing them to pay all
Rents to Lender. No tenant shall be obligated to inquire further as to the
occurrence or continuance of an Event of Default, and no tenant shall be
obligated to pay to Borrower any amounts that are actually paid to Lender in
response to such a notice. Any such



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 7
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------




notice by Lender shall be delivered to each tenant personally, by mail or by
delivering such demand to each rental unit.
(d)    If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender’s security or the solvency of Borrower, and
even in the absence of waste, enter upon, take and maintain full control of the
Mortgaged Property, and may exclude Borrower and its agents and employees
therefrom, in order to perform all acts that Lender, in its discretion,
determines to be necessary or desirable for the operation and maintenance of the
Mortgaged Property, including the execution, cancellation or modification of
Leases, the collection of all Rents (including through use of a lockbox, at
Lender’s election), the making of repairs to the Mortgaged Property and the
execution or termination of contracts providing for the management, operation or
maintenance of the Mortgaged Property, for the purposes of enforcing this
assignment of Rents, protecting the Mortgaged Property or the security of this
Security Instrument and the Mortgage Loan, or for such other purposes as Lender
in its discretion may deem necessary or desirable.
(e)    Notwithstanding any other right provided Lender under this Security
Instrument or any other Loan Document, if an Event of Default has occurred and
is continuing, and regardless of the adequacy of Lender’s security or Borrower’s
solvency, and without the necessity of giving prior notice (oral or written) to
Borrower, Lender may apply to any court having jurisdiction for the appointment
of a receiver for the Mortgaged Property to take any or all of the actions set
forth in Section 3. If Lender elects to seek the appointment of a receiver for
the Mortgaged Property at any time after an Event of Default has occurred and is
continuing, Borrower, by its execution of this Security Instrument, expressly
consents to the appointment of such receiver, including the appointment of a
receiver ex parte, if permitted by applicable law. Borrower consents to
shortened time consideration of a motion to appoint a receiver. Lender or the
receiver, as applicable, shall be entitled to receive a reasonable fee for
managing the Mortgaged Property and such fee shall become an additional part of
the Indebtedness. Immediately upon appointment of a receiver or Lender’s entry
upon and taking possession and control of the Mortgaged Property, possession of
the Mortgaged Property and all documents, records (including records on
electronic or magnetic media), accounts, surveys, plans, and specifications
relating to the Mortgaged Property, and all security deposits and prepaid Rents,
shall be surrendered to Lender or the receiver, as applicable.  If Lender or
receiver takes possession and control of the Mortgaged Property, Lender or
receiver may exclude Borrower and its representatives from the Mortgaged
Property.
(f)    The acceptance by Lender of the assignments of the Leases and Rents
pursuant to this Section 3 shall not at any time or in any event obligate Lender
to take any action under any Loan Document or to expend any money or to incur
any expense. Lender shall not be liable in any way for any injury or damage to
person or property sustained by any Person in, on or about the Mortgaged
Property. Prior to Lender’s actual entry upon and taking possession and control
of the Land and Improvements, Lender shall not be:
(1)    obligated to perform any of the terms, covenants and conditions contained
in any Lease (or otherwise have any obligation with respect to any Lease);
(2)    obligated to appear in or defend any action or proceeding relating to any
Lease or the Mortgaged Property; or
(3)    responsible for the operation, control, care, management or repair of the
Mortgaged Property or any portion of the Mortgaged Property.



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 8
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------






The execution of this Security Instrument shall constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and shall be that of Borrower, prior to such actual
entry and taking possession and control by Lender of the Land and Improvements.
(g)    Lender shall be liable to account only to Borrower and only for Rents
actually received by Lender. Lender shall not be liable to Borrower, anyone
claiming under or through Borrower or anyone having an interest in the Mortgaged
Property by reason of any act or omission of Lender under this Section 3, and
Borrower hereby releases and discharges Lender from any such liability to the
fullest extent permitted by law, provided that Lender shall not be released from
liability that occurs as a result of Lender’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction pursuant to a
final, non-appealable court order. If the Rents are not sufficient to meet the
costs of taking control of and managing the Mortgaged Property and collecting
the Rents, any funds expended by Lender for such purposes shall be added to, and
become a part of, the principal balance of the Indebtedness, be immediately due
and payable, and bear interest at the Default Rate from the date of disbursement
until fully paid. Any entering upon and taking control of the Mortgaged Property
by Lender or the receiver, and any application of Rents as provided in this
Security Instrument, shall not cure or waive any Event of Default or invalidate
any other right or remedy of Lender under applicable law or provided for in this
Security Instrument or any Loan Document.
4.    Protection of Lender’s Security.
If Borrower fails to perform any of its obligations under this Security
Instrument or any other Loan Document, or any action or proceeding is commenced
that purports to affect the Mortgaged Property, Lender’s security, rights or
interests under this Security Instrument or any Loan Document (including eminent
domain, insolvency, code enforcement, civil or criminal forfeiture, enforcement
of Environmental Laws, fraudulent conveyance or reorganizations or proceedings
involving a debtor or decedent), Lender may, at its option, make such
appearances, disburse or pay such sums and take such actions, whether before or
after an Event of Default or whether directly or to any receiver for the
Mortgaged Property, as Lender reasonably deems necessary to perform such
obligations of Borrower and to protect the Mortgaged Property or Lender’s
security, rights or interests in the Mortgaged Property or the Mortgage Loan,
including:
(a)    paying fees and out-of-pocket expenses of attorneys, accountants,
inspectors and consultants;
(b)    entering upon the Mortgaged Property to make repairs or secure the
Mortgaged Property;
(c)    obtaining (or force-placing) the insurance required by the Loan
Documents; and
(d)    paying any amounts required under any of the Loan Documents that Borrower
has failed to pay.
Any amounts so disbursed or paid by Lender shall be added to, and become part
of, the principal balance of the Indebtedness, be immediately due and payable
and bear interest at the Default Rate from the date of disbursement until fully
paid. The provisions of this Section 4 shall not be deemed to obligate or
require Lender to incur any expense or take any action.



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 9
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------






5.    Default; Acceleration; Remedies.
(a)    If an Event of Default has occurred and is continuing, Lender, at its
option, may declare the Indebtedness to be immediately due and payable without
further demand, and may either with or without entry or taking possession as
herein provided or otherwise, proceed by suit or suits at law or in equity or
any other appropriate proceeding or remedy (1) to enforce payment of the
Mortgage Loan; (2) to foreclose this Security Instrument judicially or
non-judicially by the power of sale granted herein; (3) to enforce or exercise
any right under any Loan Document; and (4) to pursue any one (1)or more other
remedies provided in this Security Instrument or in any other Loan Document or
otherwise afforded by applicable law. Each right and remedy provided in this
Security Instrument or any other Loan Document is distinct from all other rights
or remedies under this Security Instrument or any other Loan Document or
otherwise afforded by applicable law, and each shall be cumulative and may be
exercised concurrently, independently, or successively, in any order. Borrower
has the right to bring an action to assert the nonexistence of an Event of
Default or any other defense of Borrower to acceleration and sale.
(b)    Borrower acknowledges that the power of sale granted in this Security
Instrument may be exercised or directed by Lender without prior judicial
hearing. In the event Lender invokes the power of sale:
(1)    Lender may, by and through the Trustee, or otherwise, sell or offer for
sale the Mortgaged Property in such portions, order and parcels as Lender may
determine, with or without having first taken possession of the Mortgaged
Property, to the highest bidder for cash at public auction. Such sale shall be
made at the courthouse door of the county in which all or any part of the
Mortgaged Property to be sold is situated (whether the parts or parcel, if any,
situated in different counties are contiguous or not, and without the necessity
of having any Personalty present at such sale) on the first Tuesday of any month
between the hours of 10:00 a.m. and 4:00 p.m., after advertising the time, place
and terms of sale and that portion of the Mortgaged Property to be sold by
posting or causing to be posted written or printed notice of sale at least
twenty-one (21) days before the date of the sale at the courthouse door of the
county in which the sale is to be made and at the courthouse door of any other
county in which a portion of the Mortgaged Property may be situated, and by
filing such notice with the County Clerk(s) of the county(s) in which all or a
portion of the Mortgaged Property may be situated, which notice may be posted
and filed by the Trustee acting, or by any person acting for the Trustee, and
Lender has, at least twenty-one (21) days before the date of the sale, served
written or printed notice of the proposed sale by certified mail on each debtor
obligated to pay the Indebtedness according to Lender’s records by the deposit
of such notice, enclosed in a postpaid wrapper, properly addressed to such
debtor at debtor’s most recent address as shown by Lender’s records, in a post
office or official depository under the care and custody of the United States
Postal Service. The affidavit of any person having knowledge of the facts to the
effect that such service was completed shall be prima facie evidence of the fact
of service;
(2)    Trustee shall deliver to the purchaser at the sale, within a reasonable
time after the sale, a deed conveying the Mortgaged Property so sold in fee
simple with covenants of general warranty. Borrower covenants and agrees to
defend generally the purchaser’s title to the Mortgaged Property against all
claims and demands. The recitals in Trustee’s deed shall be prima facie evidence
of the truth of the statements contained in those recitals;
(3)    Trustee shall be entitled to receive fees and expenses from such sale not
to exceed the amount permitted by applicable law; and



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 10
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------




(4)    Lender shall have the right to become the purchaser at any sale made
under or by virtue of this Security Instrument and Lender so purchasing at any
such sale shall have the right to be credited upon the amount of the bid made
therefor by Lender with the amount payable to Lender out of the net proceeds of
such sale. In the event of any such sale, the outstanding principal amount of
the Mortgage Loan and the other Indebtedness, if not previously due, shall be
and become immediately due and payable without demand or notice of any kind. If
the Mortgaged Property is sold for an amount less than the amount outstanding
under the Indebtedness, the deficiency shall be determined by the purchase price
at the sale or sales. Borrower waives all rights, claims, and defenses with
respect to Lender’s ability to obtain a deficiency judgment.
(c)    Borrower acknowledges and agrees that the proceeds of any sale shall be
applied as determined by Lender unless otherwise required by applicable law.
(d)    In connection with the exercise of Lender’s rights and remedies under
this Security Instrument and any other Loan Document, there shall be allowed and
included as Indebtedness: (1) all expenditures and expenses authorized by
applicable law and all other expenditures and expenses which may be paid or
incurred by or on behalf of Lender for reasonable legal fees, appraisal fees,
outlays for documentary and expert evidence, stenographic charges and
publication costs; (2) all expenses of any environmental site assessments,
environmental audits, environmental remediation costs, appraisals, surveys,
engineering studies, wetlands delineations, flood plain studies, and any other
similar testing or investigation deemed necessary or advisable by Lender
incurred in preparation for, contemplation of or in connection with the exercise
of Lender’s rights and remedies under the Loan Documents; and (3) costs (which
may be reasonably estimated as to items to be expended in connection with the
exercise of Lender’s rights and remedies under the Loan Documents) of procuring
all abstracts of title, title searches and examinations, title insurance
policies, and similar data and assurance with respect to title as Lender may
deem reasonably necessary either to prosecute any suit or to evidence the true
conditions of the title to or the value of the Mortgaged Property to bidders at
any sale which may be held in connection with the exercise of Lender’s rights
and remedies under the Loan Documents. All expenditures and expenses of the
nature mentioned in this Section 5, and such other expenses and fees as may be
incurred in the protection of the Mortgaged Property and rents and income
therefrom and the maintenance of the lien of this Security Instrument, including
the fees of any attorney employed by Lender in any litigation or proceedings
affecting this Security Instrument, the Note, the other Loan Documents, or the
Mortgaged Property, including bankruptcy proceedings, any Foreclosure Event, or
in preparation of the commencement or defense of any proceedings or threatened
suit or proceeding, or otherwise in dealing specifically therewith, shall be so
much additional Indebtedness and shall be immediately due and payable by
Borrower, with interest thereon at the Default Rate until paid.
(e)    If all or any part of the Mortgaged Property is sold pursuant to this
Section 5, Borrower will be divested of any and all interest and claim to the
Mortgaged Property, including any interest or claim to all insurance policies,
utility deposits, bonds, loan commitments and other intangible property included
as a part of the Mortgaged Property. Additionally, after a sale of all or any
part of the Land, Improvements, Fixtures and Personalty, Borrower will be
considered a tenant at sufferance of the purchaser of the same, and the
purchaser shall be entitled to immediate possession of such property. If
Borrower shall fail to vacate the Mortgaged Property immediately, the purchaser
may and shall have the right, without further notice to Borrower, to go into any
justice court in any precinct or county in which the Mortgaged Property is
located and file an action in forcible entry and detainer, which action shall
lie against Borrower or its assigns or legal representatives, as a tenant at
sufferance. This remedy is cumulative of any and all remedies the purchaser may
have under this Security Instrument or otherwise.



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 11
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------




(f)    In any action for a deficiency after a foreclosure under this Security
Instrument, if any person against whom recovery is sought requests the court in
which the action is pending to determine the fair market value of the Mortgaged
Property, as of the date of the foreclosure sale, the following shall be the
basis of the court’s determination of fair market value; provided that Borrower
and any guarantor hereby waive any rights to contest the amount of the
deficiency claim afforded to Borrower and such guarantor under Tex. Prop. Code
Sections 51.003; 51.004 and 51.005; in the event the waiver of such provision is
held invalid, that the valuation method as currently set forth below shall be
used;
(1)    the Mortgaged Property shall be valued “as is” and in its condition as of
the date of foreclosure, and no assumption of increased value because of
post-foreclosure repairs, refurbishment, restorations or improvements shall be
made;
(2)    any adverse effect on the marketability of title because of the
foreclosure or because of any other title condition not existing as of the date
of this Security Instrument shall be considered;
(3)    the valuation of the Mortgaged Property shall be based upon an assumption
that the foreclosure purchaser desires a prompt resale of the Mortgaged Property
for cash within a six (6) month period after foreclosure;
(4)    although the Mortgaged Property may be disposed of more quickly by the
foreclosure purchaser, the gross valuation of the Mortgaged Property as of the
date of foreclosure shall be discounted for a hypothetical reasonable holding
period (not to exceed six (6) months) at a monthly rate equal to the average
monthly interest rate on the Note for the twelve (12) months before the date of
foreclosure;
(5)    the gross valuation of the Mortgaged Property as of the date of
foreclosure shall be further discounted and reduced by reasonable estimated
costs of disposition, including brokerage commissions, title policy premiums,
environmental assessment and clean-up costs, tax and assessment, prorations,
costs to comply with legal requirements, and attorneys’ fees;
(6)    expert opinion testimony shall be considered only from a licensed
appraiser certified by the State of Texas and, to the extent permitted under
Texas law, a member of the Appraisal Institute, having at least five (5) years’
experience in appraising property similar to the Mortgaged Property in the
county where the Mortgaged Property is located, and who has conducted and
prepared a complete written appraisal of the Mortgaged Property taking into
considerations the factors set forth in this Security Instrument; no expert
opinion testimony shall be considered without such written appraisal;
(7)    evidence of comparable sales shall be considered only if also included in
the expert opinion testimony and written appraisal referred to in the preceding
paragraph; and
(8)    an affidavit executed by Lender to the effect that the foreclosure bid
accepted by Trustee was equal to or greater than the value of the Mortgaged
Property determined by Lender based upon the factors and methods set forth in
subparagraphs (1) through (7) above before the foreclosure shall constitute
prima facie evidence that the foreclosure bid was equal to or greater than the
fair market value of the Mortgaged Property on the foreclosure date.



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 12
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------






(g)    Lender may, at Lender’s option, comply with these provisions in the
manner permitted or required by Title 5, Section 51.002 of the Texas Property
Code (relating to the sale of real estate) or by Chapter 9 of the Texas Business
and Commerce Code (relating to the sale of collateral after default by a
debtor), as those titles and chapters now exist or may be amended or succeeded
in the future, or by any other present or future articles or enactments relating
to same subject. Unless expressly excluded, the Mortgaged Property shall include
Rents collected before a foreclosure sale, but attributable to the period
following the foreclosure sale, and Borrower shall pay such Rents to the
purchaser at such sale. At any such sale:
(1)    whether made under the power contained in this Security Instrument,
Section 51.002, the Texas Business and Commerce Code, any other legal
requirement or by virtue of any judicial proceedings or any other legal right,
remedy or recourse, it shall not be necessary for Trustee to have physically
present, or to have constructive possession of, the Mortgaged Property (Borrower
shall deliver to Trustee any portion of the Mortgaged Property not actually or
constructively possessed by Trustee immediately upon demand by Trustee) and the
title to and right of possession of any such Mortgaged Property shall pass to
the purchaser as completely as if the Mortgaged Property had been actually
present and delivered to the purchaser at the sale;
(2)    each instrument of conveyance executed by Trustee shall contain a general
warranty of title, binding upon Borrower;
(3)    the recitals contained in any instrument of conveyance made by Trustee
shall conclusively establish the truth and accuracy of the matters recited in
the Instrument, including nonpayment of the Indebtedness and the advertisement
and conduct of the sale in the manner provided in this Security Instrument and
otherwise by law and the appointment of any successor Trustee;
(4)    all prerequisites to the validity of the sale shall be conclusively
presumed to have been satisfied;
(5)    the receipt of Trustee or of such other party or officer making the sale
shall be sufficient to discharge to the purchaser or purchasers for such
purchaser(s)’ purchase money, and no such purchaser or purchasers, or such
purchaser(s)’ assigns or personal representatives, shall thereafter be obligated
to see to the application of such purchase money or be in any way answerable for
any loss, misapplication or nonapplication of such purchase money; and
(6)    to the fullest extent permitted by law, Borrower shall be completely and
irrevocably divested of all of Borrower’s right, title, interest, claim and
demand whatsoever, either at law or in equity, in and to the Mortgaged Property
sold, and such sale shall be a perpetual bar to any claim to all or any part of
the Mortgaged Property sold, both at law and in equity, against Borrower and
against any person claiming by, through or under Borrower.



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 13
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------






(h)    Any action taken by Trustee or Lender pursuant to the provisions of this
Section 5 shall comply with the laws of the Property Jurisdiction. Such
applicable laws shall take precedence over the provisions of this Section 5, but
shall not invalidate or render unenforceable any other provision of any Loan
Document that can be construed in a manner consistent with any applicable law.
If any provision of this Security Instrument shall grant to Lender (including
Lender acting as a mortgagee-in-possession), Trustee or a receiver appointed
pursuant to the provisions of this Security Instrument any powers, rights or
remedies prior to, upon, during the continuance of or following an Event of
Default that are more limited than the powers, rights, or remedies that would
otherwise be vested in such party under any applicable law in the absence of
said provision, such party shall be vested with the powers, rights, and remedies
granted in such applicable law to the full extent permitted by law.
6.    Waiver of Statute of Limitations and Marshaling.
Borrower hereby waives the right to assert any statute of limitations as a bar
to the enforcement of the lien of this Security Instrument or to any action
brought to enforce any Loan Document. Notwithstanding the existence of any other
security interests in the Mortgaged Property held by Lender or by any other
party, Lender shall have the right to determine the order in which any or all of
the Mortgaged Property shall be subjected to the remedies provided in this
Security Instrument and/or any other Loan Document or by applicable law. Lender
shall have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies. Borrower, for itself and all who may claim by, through, or under it,
and any party who now or in the future acquires a security interest in the
Mortgaged Property and who has actual or constructive notice of this Security
Instrument waives any and all right to require the marshaling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels (at the same
time or different times) in connection with the exercise of any of the remedies
provided in this Security Instrument or any other Loan Document, or afforded by
applicable law.
7.    Waiver of Redemption; Rights of Tenants.
(a)    Borrower hereby covenants and agrees that it will not at any time apply
for, insist upon, plead, avail itself, or in any manner claim or take any
advantage of, any appraisement, stay, exemption or extension law or any
so-called “Moratorium Law” now or at any time hereafter enacted or in force in
order to prevent or hinder the enforcement or foreclosure of this Security
Instrument. Without limiting the foregoing:
(1)    Borrower for itself and all Persons who may claim by, through, or under
Borrower, hereby expressly waives any so-called “Moratorium Law” and any and all
rights of reinstatement and redemption, if any, under any order or decree of
foreclosure of this Security Instrument, it being the intent hereof that any and
all such “Moratorium Laws,” and all rights of reinstatement and redemption of
Borrower and of all other Persons claiming by, through, or under Borrower are
and shall be deemed to be hereby waived to the fullest extent permitted by
applicable law;
(2)    Borrower shall not invoke or utilize any such law or laws or otherwise
hinder, delay or impede the execution of any right, power remedy herein or
otherwise granted or delegated to Lender but will suffer and permit the
execution of every such right, power and remedy as though no such law or laws
had been made or enacted; and



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 14
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------




(3)    if Borrower is a trust, Borrower represents that the provisions of this
Section 7 (including the waiver of reinstatement and redemption rights) were
made at the express direction of Borrower’s beneficiaries and the persons having
the power of direction over Borrower, and are made on behalf of the trust estate
of Borrower and all beneficiaries of Borrower, as well as all other persons
mentioned above.
(b)    Lender shall have the right to foreclose subject to the rights of any
tenant or tenants of the Mortgaged Property having an interest in the Mortgaged
Property prior to that of Lender. The failure to join any such tenant or tenants
of the Mortgaged Property as party defendant or defendants in any such civil
action or the failure of any decree of foreclosure and sale to foreclose their
rights shall not be asserted by Borrower as a defense in any civil action
instituted to collect the Indebtedness, or any part thereof or any deficiency
remaining unpaid after foreclosure and sale of the Mortgaged Property, any
statute or rule of law at any time existing to the contrary notwithstanding.
8.    Notice.
(a)    All notices under this Security Instrument shall be:
(1)    in writing, and shall be (A) delivered, in person, (B) mailed, postage
prepaid, either by registered or certified delivery, return receipt requested,
or (C) sent by overnight express courier;
(2)    addressed to the intended recipient at its respective address set forth
at the end of this Security Instrument; and
(3)    deemed given on the earlier to occur of:
(A)    the date when the notice is received by the addressee; or
(B)    if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.
(b)    Any party to this Security Instrument may change the address to which
notices intended for it are to be directed by means of notice given to the other
party in accordance with this Section 8.
(c)    Any required notice under this Security Instrument which does not specify
how notices are to be given shall be given in accordance with this Section 8.
9.    Mortgagee-in-Possession.
Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred in this Security Instrument shall not be construed to make
Lender a mortgagee-in-possession of the Mortgaged Property so long as Lender has
not itself entered into actual possession of the Land and Improvements.
10.    Release.
Upon payment in full of the Indebtedness, Lender shall cause the release of this
Security Instrument and Borrower shall pay Lender’s costs incurred in connection
with such release.



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 15
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------




11.    Trustee.
(a)    Trustee may resign by giving of notice of such resignation in writing to
Lender. If Trustee shall die, resign or become disqualified from acting under
this Security Instrument or shall fail or refuse to act in accordance with this
Security Instrument when requested by Lender or if for any reason and without
cause Lender shall prefer to appoint a substitute trustee to act instead of the
original Trustee named in this Security Instrument or any prior successor or
substitute trustee, Lender shall have full power to appoint a substitute trustee
and, if preferred, several substitute trustees in succession who shall succeed
to all the estate, rights, powers and duties of the original Trustee named in
this Security Instrument. Such appointment may be executed by an authorized
officer, agent or attorney‑in‑fact of Lender (whether acting pursuant to a power
of attorney or otherwise), and such appointment shall be conclusively presumed
to be executed with authority and shall be valid and sufficient without proof of
any action by Lender.
(b)    Any successor Trustee appointed pursuant to this Section 11 shall,
without any further act, deed or conveyance, become vested with all the estates,
properties, rights, powers and trusts of the predecessor Trustee with like
effect as if originally named as Trustee in this Security Instrument; but,
nevertheless, upon the written request of Lender or such successor Trustee, the
Trustee ceasing to act shall execute and deliver an instrument transferring to
such successor Trustee, all the estates, properties, rights, powers and trusts
of the Trustee so ceasing to act, and shall duly assign, transfer and deliver
any of the Mortgaged Property and monies held by the Trustee ceasing to act to
the successor Trustee.
(c)    Trustee may authorize one (1) or more parties to act on Trustee’s behalf
to perform the ministerial functions required of Trustee under this Security
Instrument, including the transmittal and posting of any notices.
12.    No Fiduciary Duty.
Lender owes no fiduciary or other special duty to Borrower.
13.    Additional Provisions Regarding Assignment of Leases and Rents.
In no event shall the assignment of Rents or Leases in Section 3 cause the
Indebtedness to be reduced by an amount greater than the Rents actually received
by Lender and applied by Lender to the Indebtedness, whether before, during or
after (a) an Event of Default, or (b) a suspension or revocation of the license
granted to Borrower in Section 3 with regard to the Rents.  Borrower and Lender
specifically intend that the assignment of Rents and Leases in Section 3 is not
intended to result in a pro tanto reduction of the Indebtedness. The assignment
of Rents and Leases in Section 3 is not intended to constitute a payment of, or
with respect to, the Indebtedness and, therefore, Borrower and Lender
specifically intend that the Indebtedness shall not be reduced by the value of
the Rents and Leases assigned. Such reduction shall occur only if, and to the
extent that, Lender actually receives Rents pursuant to Section 3 and applies
such Rents to the Indebtedness. Borrower agrees that the value of the license
granted with regard to the Rents equals the value of the absolute assignment of
Rents to Lender. The assignment of Rents contained in Section 3 shall terminate
upon the release of this Security Instrument.



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 16
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------






14.    Loan Charges.
Borrower agrees to pay an effective rate of interest equal to the sum of the
Interest Rate and any additional rate of interest resulting from any other
charges of interest or in the nature of interest paid or to be paid in
connection with the Mortgage Loan and any other fees or amounts to be paid by
Borrower pursuant to any of the other Loan Documents. Neither this Security
Instrument, the Note, the Loan Agreement, nor any of the other Loan Documents
shall be construed to create a contract for the use, forbearance or detention of
money requiring payment of interest at a rate greater than the maximum interest
rate permitted to be charged under applicable law. It is expressly stipulated
and agreed to be the intent of Borrower and Lender at all times to comply with
all applicable laws governing the maximum rate or amount of interest payable on
the indebtedness evidenced by this Security Instrument, the Note and the other
Loan Documents. If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower is interpreted so that any
interest or other charge or amount provided for in any Loan Document, whether
considered separately or together with other charges or amounts provided for in
any other Loan Document, or otherwise charged, taken, reserved or received in
connection with the Mortgage Loan, or on acceleration of the maturity of the
Mortgage Loan or as a result of any prepayment by Borrower or otherwise,
violates that law, and Borrower is entitled to the benefit of that law, that
interest or charge is hereby reduced to the extent necessary to eliminate any
such violation. Amounts, if any, previously paid to Lender in excess of the
permitted amounts shall be applied by Lender to reduce the unpaid principal
balance of the Mortgage Loan without the payment of any Prepayment Premium (or,
if the Mortgage Loan has been or would thereby be paid in full, shall be
refunded to Borrower), and the provisions of the Loan Agreement and any other
Loan Documents immediately shall be deemed reformed and the amounts thereafter
collectible under the Loan Agreement and any other Loan Documents reduced,
without the necessity of the execution of any new documents, so as to comply
with any applicable law, but so as to permit the recovery of the fullest amount
otherwise payable under the Loan Documents. For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all Indebtedness that
constitutes interest, as well as all other charges made in connection with the
Indebtedness that constitute interest, and any amount paid or agreed to be paid
to Lender for the use, forbearance or detention of the Indebtedness, shall be
deemed to be allocated and spread ratably over the stated term of the Mortgage
Loan. Unless otherwise required by applicable law, such allocation and spreading
shall be effected in such a manner that the rate of interest so computed is
uniform throughout the stated term of the Mortgage Loan.
15.    ENTIRE AGREEMENT.
THIS SECURITY INSTRUMENT, THE NOTE, THE LOAN AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 17
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------






16.    Governing Law; Consent to Jurisdiction and Venue.
This Security Instrument shall be governed by the laws of the Property
Jurisdiction without giving effect to any choice of law provisions thereof that
would result in the application of the laws of another jurisdiction. Borrower
agrees that any controversy arising under or in relation to this Security
Instrument shall be litigated exclusively in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies that arise
under or in relation to any security for the Indebtedness. Borrower irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.
17.    Miscellaneous Provisions.
(a)    This Security Instrument shall bind, and the rights granted by this
Security Instrument shall benefit, the successors and assigns of Lender. This
Security Instrument shall bind, and the obligations granted by this Security
Instrument shall inure to, any permitted successors and assigns of Borrower
under the Loan Agreement. If more than one (1) person or entity signs this
Security Instrument as Borrower, the obligations of such persons and entities
shall be joint and several. The relationship between Lender and Borrower shall
be solely that of creditor and debtor, respectively, and nothing contained in
this Security Instrument shall create any other relationship between Lender and
Borrower. No creditor of any party to this Security Instrument and no other
person shall be a third party beneficiary of this Security Instrument or any
other Loan Document.
(b)    The invalidity or unenforceability of any provision of this Security
Instrument or any other Loan Document shall not affect the validity or
enforceability of any other provision of this Security Instrument or of any
other Loan Document, all of which shall remain in full force and effect. This
Security Instrument contains the complete and entire agreement among the parties
as to the matters covered, rights granted and the obligations assumed in this
Security Instrument. This Security Instrument may not be amended or modified
except by written agreement signed by the parties hereto.
(c)    The following rules of construction shall apply to this Security
Instrument:
(1)    The captions and headings of the sections of this Security Instrument are
for convenience only and shall be disregarded in construing this Security
Instrument.
(2)    Any reference in this Security Instrument to an “Exhibit” or “Schedule”
or a “Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Security Instrument or to a Section or Article of this Security Instrument.
(3)    Any reference in this Security Instrument to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time.
(4)    Use of the singular in this Security Instrument includes the plural and
use of the plural includes the singular.
(5)    As used in this Security Instrument, the term “including” means
“including, but not limited to” or “including, without limitation,” and is for
example only, and not a limitation.



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 18
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------




(6)    Whenever Borrower’s knowledge is implicated in this Security Instrument
or the phrase “to Borrower’s knowledge” or a similar phrase is used in this
Security Instrument, Borrower’s knowledge or such phrase(s) shall be interpreted
to mean to the best of Borrower’s knowledge after reasonable and diligent
inquiry and investigation.
(7)    Unless otherwise provided in this Security Instrument, if Lender’s
approval, designation, determination, selection, estimate, action or decision is
required, permitted or contemplated hereunder, such approval, designation,
determination, selection, estimate, action or decision shall be made in Lender’s
sole and absolute discretion.
(8)    All references in this Security Instrument to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.
(9)    “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.
18.    Time is of the Essence.
Borrower agrees that, with respect to each and every obligation and covenant
contained in this Security Instrument and the other Loan Documents, time is of
the essence.
19.    WAIVER OF TRIAL BY JURY.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(BY ITS ACCEPTANCE HEREOF) (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS SECURITY INSTRUMENT OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH OF BORROWER AND LENDER,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.
ATTACHED EXHIBITS. The following Exhibits are attached to this Security
Instrument and incorporated fully herein by reference:
X
 
Exhibit A
Description of the Land (required)
 
 
 
 
 
 
Exhibit B
Modifications to Security Instrument



[Remainder of Page Intentionally Blank]







Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page 19
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has signed and delivered this Security Instrument
under seal (where applicable) or has caused this Security Instrument to be
signed and delivered by its duly authorized representative under seal (where
applicable). Where applicable law so provides, Borrower intends that this
Security Instrument shall be deemed to be signed and delivered as a sealed
instrument.
BORROWER:
STAR TERRACE COVE, LLC, a Delaware limited liability company


By:
Steadfast Apartment Advisor, LLC, a Delaware limited liability company, its
Manager





    
By:
/s/ Ella S. Neyland
 
Name:
Ella S. Neyland
 
Title:
President









[acknowledgmenta02.jpg]



Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page S- 1
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------




The name, chief executive office and organizational identification number of
Borrower (as Debtor under any applicable Uniform Commercial Code) are:


▪
Debtor Name/Record Owner: Star Terrace Cove, LLC

▪
Debtor Chief Executive Office Address:

c/o Steadfast Companies
18100 Von Karman Avenue, Suite 500
Irvine, California 92612
▪
Debtor Organizational ID Number: 5577475





The name and chief executive office of Lender (as Secured Party) are:


▪
Secured Party Name: Berkadia Commercial Mortgage LLC

▪
Secured Party Chief Executive Office Address:

118 Welsh Road
Horsham, Pennsylvania 19044
Attn: Servicing - Executive Vice President




The name and chief executive office of Trustee are:


▪
Trustee Name: Ann Johnson

▪
Trustee Office Address:

Fidelity National Title
1900 West Loop South, Suite 200
Houston, Texas 77027









Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page S- 2
Texas
06-12
© 2012 Fannie Mae




--------------------------------------------------------------------------------




EXHIBIT A
DESCRIPTION OF THE LAND




Lot 4, Block B, COMAL BLUFF SECTION ONE, a subdivision of Travis County, Texas,
according to the map or plat recorded in Volume 84, Page 16B, of the Plat
Records of Travis County, Texas.





Fannie Mae Multifamily Security Instrument
Form 6025.TX
Page A-1
Texas
06-12
© 2012 Fannie Mae


